Case 1:21-cv-10761-NMG Document 16 Filed 07/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

AMERICAN CIVIL LIBERTIES UNION,
OF MASSACHUSETTS; and
AMERICAN OVERSIGHT,

Plaintiffs,
C.A. No. 21-10761-NMG

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

Defendant.

New Nee ee ee ON

 

DEFENDANT'S CERTIFICATION
PURUSANT TO LOCAL RULE 16.1(D)(3)

 

Pursuant to Local Rule 16.1(D)(3), defendant, U.S. Immigration and Customs
Enforcement (“Defendant’’) and its counsel hereby certify that they have conferred:
a. with a view to establishing a budget for the costs of conducting the full courses of the
litigation; and

b. to consider the resolution of the litigation through the use of alternative dispute

 
Case 1:21-cv-10761-NMG Document 16 Filed 07/20/21 Page 2 of 2

c. resolution programs such as those outlines in Local Rule 16.4.

   
    
     
 

 

Respectfully submitted, Respectfully submitted,
Nathaniel R. } ce
Acting Un itéd States’ Attorney
a a
By: By: ne |
Sherry Beshay Michael Sady =~
Associaté Legal Adviser nat p Attorney
Government Informétion Law Division “‘U-S. Attorney’s Office
Office of the Principal Legal Advisor 1 Courthouse Way, Suite 9200
U.S. Immigration and Customs Boston, MA 02210
Enforcement (617) 748-3100 .

michael.sady@usdoj.gov

Date: July [4, 2021 Date: July 0° , 2021

 

 

 
